DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, 11-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 2, 3, 4, 5, 7, 8, 9, 9, 9, 10, 11, 12, and 14, respectively, of U.S. Patent No. 10,965,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims a slightly broader version of the ‘425 claims:

Clam 1
‘425 Claim 1
An access point for facilitating communication in a wireless network for a transmission, the access point comprising: one or more memories; and one or more processors coupled to the one or more memories, the one or more processors configured to cause: generating a frame for transmission to a set of stations, wherein each station in the set of stations is allocated a resource unit from a channel bandwidth of the frame, wherein the frame comprises a high efficiency signal-B (HE-SIG-B) field arranged in a plurality of content channels occupying respective subbands of the channel bandwidth of the frame, 
An access point for facilitating communication in a wireless network for a multi-user transmission, the access point comprising: one or more memories; and one or more processors coupled to the one or more memories, the one or more processors configured to cause: generating a frame for transmission to a plurality of stations, wherein each station in the plurality of stations is allocated a resource unit from a channel bandwidth of the frame, wherein the frame comprises a first high efficiency signal-B (HE-SIG-B) field and a second HE-SIG-B field arranged in a plurality of content channels occupying respective subbands of the channel bandwidth of the frame, 
wherein a first content channel of the plurality of content channels of the HE-SIG-B field contains (1) a first common information field that includes (A) resource unit allocation information to allocate a first set of resource units of the channel bandwidth to a first set of one or more stations in the set of stations and (B) when the channel bandwidth of the frame satisfies a predetermined bandwidth size, a first indication as to whether a second set of resource units are allocated to a station in the set of stations and (2) a first set of station specific information fields that include station specific information for the first set of one or more stations, 
wherein the first HE-SIG-B field contains (1) a first common information field that includes (A) resource unit allocation information to allocate a first set of resource units of the channel bandwidth to a first set of one or more stations in the plurality of stations and (B) when the channel bandwidth of the frame is greater than or equal to a predetermined bandwidth size, a first indication as to whether a second set of resource units are allocated to a station in the plurality of stations and (2) a first set of station specific information fields that include station specific information for the first set of one or more stations, 
wherein a second content channel of the plurality of content channels of the HE-SIG-B field contains (1) a second common information field that includes (A) resource unit allocation information to allocate a third set of resource units of the channel bandwidth to a second set of one or more stations in the set of stations and (B) when the channel bandwidth of the frame satisfies the predetermined bandwidth size, a second indication as to whether the second set of resource units are allocated to a station in the set of stations, wherein the first indication has a same value as the second indication, and (2) a second set of station specific information fields that include station specific information for the second set of one or more stations, and DB2/ 40416415.1- 42 -Attorney Docket No. 122247-5100 
wherein the second HE-SIG-B field contains (1) a second common information field that includes (A) resource unit allocation information to allocate a third set of resource units of the channel bandwidth to a second set of one or more stations in the plurality of stations and (B) when the channel bandwidth of the frame is greater than or equal to the predetermined bandwidth size, a second indication as to whether the second set of resource units are allocated to a station in the plurality of stations and (2) a second set of station specific information fields that include station specific information for the second set of one or more stations, 
wherein station specific information associated with the second set of resource units is located between a last station specific information field of the first set of station specific information fields and the end of the first content channel of the HE-SIG-B field, and 
wherein station specific information associated with the second set of resource units is located between either (1) a last station specific information DB2/ 36803744.1- 42 -Attorney Docket No. 122247-5089 field of the first set of station specific information fields and the end of the first HE-SIG-B field or (2) a last station specific information field of the second set of station specific information fields and the end of the second HE- SIG-B field, and wherein the second set of resource units includes a resource unit that includes a first set of tones on a first side of a set of direct current (DC) tones and a second set of tones on a second side of the DC tones, and 
transmitting the frame to the plurality of stations for the transmission, including the first content channel and the second content channel of the HE-SIG-B field.
transmitting the frame to the plurality of stations for the multi-user transmission, wherein the first HE-SIG-B field and the second HE-SIG-B field are concurrently transmitted in separate channels of the channel bandwidth.



	RE Claim 2, See ‘425 claim 2.
	RE Claim 3, See ‘425 claim 2.
	RE Claim 4, See ‘425 claim 2.
	RE Claim 5, See ‘425 claim 3.
	RE Claim 6, See ‘425 claim 4.
	RE Claim 8, See ‘425 claim 5.
	RE Claim 9, See ‘425 claim 7.
	RE Claim 11, See ‘425 claim 8.
	RE Claim 12, See ‘425 claim 9.
	RE Claim 13, See ‘425 claim 9.
	RE Claim 14, See ‘425 claim 9.
	RE Claim 15, See ‘425 claim 10.
	RE Claim 16, See ‘425 claim 11.
	RE Claim 18, See ‘425 claim 12.
	RE Claim 19, See ‘425 claim 14.
Allowable Subject Matter
Claims 7, 10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US# 2016/0156438 – which teaches of resource allocation in multi-user systems utilizing high efficiency data units), Li et al. (US# 2016/0329999 – which teaches of resource allocation utilizing common/station-specific fields of HE-SIG-B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477